Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered March 18, 1988, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, we find that the reference to uncharged crimes during the testimony of the complaining witness did not warrant the declaration of a mistrial as requested by the defendant and does not warrant reversal of his judgment of conviction in light of the fact that the trial court sustained defense counsel’s objections and gave prompt curative instructions which were sufficient to dispel the prejudicial effect of the error (see, People v Blasich, 73 NY2d 673, 682; People v Santiago, 52 NY2d 865).
We have examined the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.